
	

114 HR 5529 : Accessing Higher Education Opportunities Act
U.S. House of Representatives
2016-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS2d Session
		H. R. 5529
		IN THE SENATE OF THE UNITED STATES
		July 12, 2016Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACT
		To amend the Higher Education Act of 1965 to authorize additional grant activities for
			 Hispanic-serving institutions.
	
	
 1.Short titleThis Act may be cited as the Accessing Higher Education Opportunities Act. 2.Authorized grant activitiesSubsection (b) of section 503 of the Higher Education Act of 1965 (20 U.S.C. 1101b(b)) is amended—
 (1)by redesignating paragraphs (7) through (16) as paragraphs (9) through (18), respectively; and (2)by inserting after paragraph (6) the following:
				
 (7)Student support programs, which may include counseling, mentoring, and other support services, designed to facilitate the successful advancement of students from four-year institutions to postbaccalaureate doctoral degree granting programs that prepare students for health care occupations as such occupations are described in the most recent edition of the Occupational Outlook Handbook published by the Bureau of Labor Statistics.
 (8)Developing or expanding access to dual or concurrent enrollment programs and early college high school programs..
			3.Funding
 (a)Authorizations of appropriationsThere are authorized to be appropriated to carry out part A of title V of the Higher Education Act of 1965 (20 U.S.C. 1101 et seq.), as amended by this Act, $107,795,000 for fiscal year 2016.
 (b)Additional extensions not permittedSection 422 of the General Education Provisions Act (20 U.S.C. 1226a) shall not apply to further extend the duration of the authority under subsection (a).
			
	Passed the House of Representatives July 11, 2016.Karen L. Haas,Clerk
